Citation Nr: 1637814	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for bilateral inguinal hernia, with postoperative residuals on the right, prior to March 3, 2010.

2.  Entitlement to a rating greater than 10 percent for bilateral postoperative residuals of inguinal hernia repairs from May 1, 2010 to July 22, 2014. 

3.  Entitlement to a rating greater than 10 percent for bilateral postoperative residuals of inguinal hernia repairs from July 22, 2014.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, a travel board hearing was held.  In January 2012, the Board advised the Veteran that the Acting Veterans Law Judge who conducted the hearing had retired and that he could request another hearing.  In February 2012, the Veteran indicated that he did not want an additional Board hearing.  

In March 2012, the Board granted entitlement to a 30 percent rating for postoperative residuals of a right inguinal hernia prior to March 3, 2010.  The issues of entitlement to a rating greater than 10 percent for a right inguinal hernia for the period from May 1, 2010; and entitlement to service connection for a left inguinal hernia were remanded.  

In August 2012, the RO granted entitlement to service connection for a left inguinal hernia and the appeal as to service connection was resolved.  In that rating decision the service-connected right inguinal hernia disability was recharacterized as a bilateral inguinal hernia repair, and the disorder was evaluated as 10 percent disabling.  

In February 2014, the Board determined that the issue of entitlement to a higher rating for the right inguinal hernia disability was subsumed in the recharacterized issue and that the Board must determine whether a rating in excess of 30 percent prior to March 2, 2010 was warranted for a bilateral hernia disability.  At that time, the issue was listed as entitlement to an increased rating for bilateral postoperative inguinal hernia repair, rated as 30 percent disabling prior to March 3, 2010, and in excess of 10 percent disability from May 1, 2010.  The appeal was remanded for additional development.  

The case has since returned to the Board.  For purposes of clarity, and as explained more fully in the reasons and bases below, the issues are phrased as above.  In this regard, while the right inguinal hernia was repaired during service and again in March 2010, the left hernia was not surgically repaired until March 3, 2010.  The Board further observes that the Veteran was assigned a 100 percent rating based on the need for convalescence for the period from March 3, 2010 to May 1, 2010 and thus, that period is not for consideration.  See 38 C.F.R. § 4.30 (2015).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to a rating in excess of 10 percent for bilateral postoperative residuals of inguinal hernia repairs from July 22, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2012, the Board granted a 30 percent rating for postoperative residuals of a right inguinal hernia for the period prior to March 3, 2010.  That Board decision is final.

2.  In August 2012, the RO granted entitlement to service connection for a left inguinal hernia and evaluated the disability as bilateral inguinal hernia.

3.  For the period prior to March 3, 2010, the left inguinal hernia was reducible, remediable or operable, and had not been previously repaired.  The disability picture did not more nearly approximate a compensable rating.   

4.  For the period from May 1, 2010 to April 5, 2014, there is evidence of postoperative residuals of a recurrent, reducible hernia on both sides.  

5.  On VA examination dated April 5, 2014, there was no hernia detected on either side, and there was no indication that a supporting belt was needed .  


CONCLUSIONS OF LAW

1.  For the period prior to March 3, 2010, the criteria for a rating greater than 30 percent for bilateral inguinal hernia, with postoperative residuals of a repair on the right, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).  

2.  For the period from May 1, 2010 to April 5, 2014, the criteria for a 20 percent rating, and no more, for bilateral postoperative residuals of inguinal hernia repairs are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338.

3.  For the period from April 5, 2014 to July 22, 2014, the criteria for a rating greater than 10 percent for postoperative residuals of inguinal hernia repairs are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

The Veteran's bilateral inguinal hernias are currently rated as follows: 30 percent from November 4, 2009; 100 percent from March 3, 2010 to May 1, 2010 based on the need for postoperative convalescence; and 10 percent from May 1, 2010.  The appellant generally contends that the assigned ratings do not reflect the severity of his disability.  At the hearing, the appellant testified that he has problems lifting and bending and that he cannot bowl or participate in other activities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's bilateral inguinal hernia is evaluated under Diagnostic Code 7338.  Under this provision, inguinal hernias are rated as follows:  small, reducible, or without true hernia protrusion (noncompensable); not operated, but remediable (noncompensable); postoperative recurrent, readily reducible and well supported by truss or belt (10 percent); small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible (30 percent); and large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable (60 percent).  38 C.F.R. § 4.114, Diagnostic Code 7338.  

A note to Diagnostic Code 7338 indicates to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  Id.  

On March 3, 2010, the Veteran underwent laparoscopic repair of bilateral inguinal hernia with mesh.  

For the period prior to March 3, 2010

On VA examination in January 2010 the Veteran reported that his right hernia was previously repaired in 1966 during service.  On physical examination, there was a one centimeter inguinal hernia on the right.  There was no true hernia protrusion.  The hernia was postoperative and recurrent.  There was also a three centimeters inguinal hernia on the left with true hernia protrusion.  It was reducible, remediable or operable, but had not been previously repaired.  A truss or belt was not indicated on either side.  The Veteran reported that he has been unable to stay at most jobs secondary to his difficulty lifting heavy objects.  The examiner noted there were effects on occupational activities in that he was unable to lift more than 15 pounds without pain in his groin.  There were also severe effects on sports and exercise.  

In the March 2012 decision, the Board found that for the period prior to March 3, 2010, the Veteran's service-connected postoperative right inguinal hernia was small, postoperative, and recurrent, causing enough pain and discomfort to warrant the March 2010 repair.  The Board concluded that the criteria for a 30 percent rating, but no higher, for the postoperative right inguinal hernia were approximated for the term prior to March 3, 2010.  The Veteran did not appeal the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims.  Hence, that decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  The remaining question is whether a 10 percent rating should be added for the bilateral involvement and thus, the Board must determine whether the left inguinal hernia was compensable during this period.  

On review, the left inguinal hernia was reducible, remediable or operable, and had not been previously surgically repaired.  These findings are consistent with a noncompensable rating and as such, an additional 10 percent for bilateral involvement is not warranted.  

For the period from May 1, 2010 to July 22, 2014

The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran had surgery on the right and left sides in March 2010.  The examiner noted "recurrent hernia following surgical repair"; however, on physical examination, he indicated that there was no inguinal hernia detected on the right and that there was no indication for a supporting belt.  Findings pertaining to the left side were not noted.  The examiner indicated that the disorder was painful when the Veteran lifts over 15 pounds.  The claimant also had pain with prolonged walking or standing, and it was hard to do household chores.  

In a September 2012 statement, the Veteran reported that he was having a lot more pain due to his service-connected hernia repairs.  

The Veteran underwent a VA examination in December 2012.  The examiner noted laparoscopic revision hernia repair on the right.  The examiner incorrectly stated that no previous surgery had occurred on the left.  On physical examination, there was a small inguinal hernia on the right and the left, both of which were readily reducible.  There was no indication for a supporting belt.  

The Veteran underwent another VA examination on April 5, 2014.  He reported some pain in the right lower quadrant last year but had a CT scan which was essentially normal, with no evidence of hernia recurrence.  On physical examination, there was no hernia detected on the right or left and no indication for a supporting belt.  Regarding the impact on ability to work, the Veteran reported some groin pain with heavy lifting, pushing and pulling activities.  

On review of the evidence, the Board finds that the record supports the assignment of an additional 10 percent rating for the period from May 1, 2010 to April 5, 2014.  The Board acknowledges the lack of objective findings on the April 2012 examination.  Nonetheless, the Veteran's reports of pain and impairment appear credible and the December 2012 examination noted small hernias on both sides.  These were postoperative and reducible.  Thus, a 20 percent rating is assigned for this period (10 percent for the right hernia and 10 percent for bilateral involvement).  A rating greater than 10 percent is not warranted for either hernia.  

For the period from April 5 to July 22, 2014, however, there is no basis for a rating in excess of the 10 percent that is currently assigned.  That is, hernias were not detected on the April 2014 examination and an additional 10 percent based on bilateral involvement is not supported.  

As to the periods addressed herein, the Board acknowledges that the April 2014 examination documented surgical scars.  The scarring is not shown to be unstable or painful and there is no basis for a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

In January 2016, the RO denied entitlement to a total disability rating based on individual unemployability.  To date, the Veteran has not disagreed with this rating.  The appeal period has not yet expired and he is advised that a notice of disagreement must be filed within one year from the date that the agency mailed the notice of determination.  See 38 C.F.R. § 20.302(a) (2015).  The overall evidence does not suggest the Veteran is unemployable due to his service-connected bilateral hernia and the Board finds no basis for inferring an additional claim for a total disability rating based on individual unemployability at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

		ORDER

For the period prior to March 3, 2010, entitlement to a rating greater than 30 percent for bilateral inguinal hernia, with postoperative residuals of a repair on the right, is denied.  

For the period from May 1, 2010 to April 5, 2014, entitlement to a 20 percent rating, and no more, is warranted for bilateral postoperative inguinal hernia repairs, subject to the laws and regulations governing the award of monetary benefits.  

For the period from April 5, 2014 to July 22, 2014, entitlement to a rating greater than 10 percent for bilateral postoperative inguinal hernia repairs is denied.  


REMAND

In February 2014, the Board remanded the case for a VA examination and readjudication.  In July 2014, the Appeals Management Center (AMC) issued a supplemental statement of the case.  On review, additional VA hernia examinations were conducted in January 2016 and March 2016.  The Board acknowledges that the Veteran waived RO consideration of evidence submitted following the issuance of a supplemental statement of the case; however, the examinations were obtained by VA and contain information relevant to the appeal.  Under these circumstances, a remand is necessary so that a supplemental statement of the case can be furnished.  

Additionally, although the Board currently has jurisdiction over the increased rating issue for postoperative bilateral inguinal hernia repairs, the claims folder contains an April 2016 rating decision, wherein the RO proposed to reduce the Veteran's rating from 10 percent to noncompensable.  In response, the Veteran requested a predetermination hearing.  There is no indication that this was accomplished and the Board observes that due process concerns must be satisfied prior to any reduction.  See 38 C.F.R. § 3.105(f), (i) (2015).  

Accordingly, the case is REMANDED for the following action:

The AOJ is directed to readjudicate the issue of entitlement to a rating greater than 10 percent for bilateral postoperative inguinal hernia repair for the period from July 22, 2014 to the present.  All evidence added to the record since the July 22, 2014 supplemental statement of the case must be considered.  If the benefit sought on appeal is not established, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


